Exhibit 8.1 The following table lists the Company’s significant subsidiaries as at April 30, 2012. Unless otherwise indicated, the Company owns a 100% controlling interest in each of the following subsidiaries. Name Jurisdiction of Incorporation Golar Gas Holding Company Inc. Marshall Islands Golar Maritime (Asia) Inc. Republic of Liberia Gotaas-Larsen Shipping Corporation Marshall Islands Oxbow Holdings Inc. British Virgin Islands Aurora Management Inc. (90% ownership) Republic of Liberia Faraway Maritime Shipping Company (60% ownership) Republic of Liberia Golar LNG 1444 Corporation Republic of Liberia Golar LNG 1460 Corporation Marshall Islands Golar LNG 2215 Corporation Marshall Islands Golar LNG 2216 Corporation Marshall Islands Golar LNG 2220 Corporation Marshall Islands Golar LNG 2226 Corporation Marshall Islands Golar LNG 2234 Corporation Republic of Liberia Golar International Ltd. Republic of Liberia Gotaas-Larsen International Ltd. Republic of Liberia Golar Maritime Limited Bermuda Golar ManagementLimited United Kingdom Golar Wilhelmsen Management Limited Norway Golar Freeze (UK) Limited United Kingdom Golar Khannur (UK) Limited United Kingdom Golar Gimi (UK) Limited United Kingdom Golar Hilli (UK) Limited United Kingdom Golar Spirit (UK) Limited United Kingdom Golar Winter (UK) Limited United Kingdom Golar 2215 (UK) Limited United Kingdom Golar 2226 (UK) Limited United Kingdom Golar Servicos de Operacao de Embaracaoes Limited Brazil Golar Trading Corporation Marshall Islands Golar FSRU 1 Corporation Marshall Islands Golar FSRU 2 Corporation Marshall Islands Golar FSRU 3 Corporation Marshall Islands Golar FSRU 4 Corporation Marshall Islands Golar FSRU 5 Corporation Marshall Islands Golar Energy Limited Cyprus Golar Offshore Toscana Limited Cyprus Golar GP LLC – Limited Liability Company Marshall Islands Golar Partners Operating LLC – Limited Liability Company Marshall Islands Golar LNG Partners LP – Limited Partnership Marshall Islands Golar LNG Management Limited Bermuda Golar Energy Management Limited Bermuda Golar LNG Energy Limited Bermuda Golar LNG Holding Co. Marshall Islands Golar Freeze Holding Co. Marshall Islands Golar Winter Holding Co. Marshall Islands Golar Freeze Limited Marshall Islands Golar Spirit Corporation Marshall Islands Golar Gimi Limited Bermuda Golar Hilli Limited Bermuda Golar Khannur Limited Bermuda Golar Khannur Corporation Marshall Islands Golar GHK Lessors Limited Marshall Islands Golar LNG Lessor Limited Marshall Islands Golar Commodities Limited Bermuda Commodities Advisors LLC United States of America Golar Advisory Corporation United States of America Golar Hull M2021 Corporation Marshall Islands Golar Hull M2022 Corporation Marshall Islands Golar Hull M2023 Corporation Marshall Islands Golar Hull M2024 Corporation Marshall Islands Golar Hull M2026 Corporation Marshall Islands Golar Hull M2027 Corporation Marshall Islands Golar Hull M2031 Corporation Marshall Islands Golar Hull M2047 Corporation Marshall Islands Golar Hull M2048 Corporation Marshall Islands Golar LNG NB10 Corp Marshall Islands Golar LNG NB11 Corp Marshall Islands Golar LNG NB12 Corp Marshall Islands Golar LNG NB13 Corp Marshall Islands Gas Solutions Corporation Marshall Islands Golar Gandria N.V. Curacao Golar Chartering Limited United Kingdom Golar LNG (Singapore) Pte Singapore PT Golar Indonesia Indonesia
